On Motion for Rehearing.
The importance of the question decided in the original opinion has caused us to again carefully review this record, and we have come to the conclusion that we have correctly disposed of the question decided. *Page 905
In discussing and disposing of the question with regard to venue in a suit against the sureties on an administrator's bond, the Supreme Court uses the following language:
"His conversion of the property of the estate to his own use may have taken place at any point within the state. Yet it cannot be contended that the sureties on his bond could have been sued for these acts of devastavit in the respective counties where they took place.
"To entitle a plaintiff to sue in a county other than the residence of the defendant, he must bring his case clearly within one of the exceptions of the statute. The fifth exception seems to contemplate that the instrument of writing should plainly provide that the obligation for the breach of which the defendant is sued is to be performed in a county different from that in which the defendant resides. We do not consider that an administrator's bond, under the statute, compels the surety to answer for the defalcations of his principal in any particular county, and hence that he must be sued in the county of his residence." Robert Cohen v. T. J. Munson, Guardian, 59 Tex. 236, 237.
Again, in the case of First State Bank of Mt. Calm v. Fain (Tex.Civ.App.) 157 S.W. 454, 456, the court, in disposing of a question of proper venue in a suit against the sureties on the bond of a bank cashier, said: "It is also contended by appellant that the venue of the case was properly laid in Hill county for the reason that Milam's obligation under the bond was performable in Hill county, and hence within the fifth exception of the statute permitting defendants who are inhabitants of this state to be sued in a county other than that of his domicile. Article 1830, § 5, R.S. 1911. We think it clear that the bond sued upon in no respect required Milam to perform his obligation as surety in Hill county. His obligation in simple language is to pay the bank any losses due to the acts of Fain. The bond is silent concerning where he shall pay the losses, if any result. Nor is there anything in the bond which, by implication, can be said to be an agreement to pay in Hill county. The recitals in the bond that Fain was to perform certain duties to be in behalf of a bank doing business in Hill county, and as a consequence his duties performable there, does not furnish sufficient basis for holding that Milam should pay his losses in that county."
In the case of State v. Woodville, 13 Tex. Civ. App. 217, 35 S.W. 861, the sureties on a liquor dealer's bond raised the question of venue, but their contention was overruled on the ground that the conditions of their bond were necessarily performable in Nacogdoches county where the principal did business. This case is distinguishable, in our opinion, from the instant one for the reasons pointed out in First State Bank v. Fain (Tex.Civ.App.) 157 S.W. 454, cited above.
The motion is overruled.